     Case 3:20-cv-00593-DJH Document 13 Filed 12/07/20 Page 1 of 7 PageID #: 54




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                        LOUISVILLE DIVISION

JAMES WALTON PARRISH, JR.,                                                                          Plaintiff,

v.                                                                         Civil Action No. 3:20-cv-P593-DJH

LOUISVILLE METRO DEPARTMENT
OF CORRECTIONS et al.,                                                                           Defendants.

                                                      * * * * *

                                MEMORANDUM OPINION AND ORDER

           Plaintiff James Walton Parrish, Jr., filed the instant pro se 42 U.S.C. § 1983 action

proceeding in forma pauperis. The complaint is now before the Court on an initial review

pursuant to 28 U.S.C. § 1915A. Upon review, the Court will allow one claim to proceed for

further development, dismiss some claims, and give Plaintiff an opportunity to amend his

complaint.

                                     I. SUMMARY OF ALLEGATIONS

           Plaintiff, a convicted inmate at the Louisville Metro Department of Corrections (LMDC)

at the time of the alleged events,1 sues “[LMDC] and Staff”; Dr. Smith, a doctor at LMDC;

R. Reese and T. Rawlings, who he states are “[i]n charge of Medical”; D. Clark, the LMDC

Director; and B. Baker and E. Troutman, employees of LMDC for whom he does not identify

their job titles. He sues each Defendant in his or her official capacities only.

           Plaintiff states that since July 28, 2019, he has tried “to seek medical aid with my Blurry

vision and severe headackes.” He states, “When I finally was able to see Dr. Smith in August of

2019 Dr. Smith told me you would most likely need glasses. But he said the policy here is you



1
    Plaintiff has since been transferred to the Roederer Correctional Complex.
  Case 3:20-cv-00593-DJH Document 13 Filed 12/07/20 Page 2 of 7 PageID #: 55




need to have 250.00 dollars on your jail account to pay for exam and glasses.” He reports that he

has exhausted the grievance process. He states, “The people in charge of medical here at

[LMDC] are Mrs. R. Reese and Mrs. T. Rawlings above them is the Director Mr. D. Clark and

directly underneath his title are Mr. B. Baker and Mr. E. Troutman.” He continues, “This policy

which is not in the inmate handbook has been used to keep me in pain so that I can not even read

a newspaper or book without a headacke. Makes it difficult to try and watch TV or write a letter

to friends or family.” He states that the inmate handbook provides that inmates’ access to

healthcare will not be precluded by inability to pay. Plaintiff alleges violation of the Fifth,

Eighth, and Fourteenth Amendments and violation of the inmate handbook.

        As relief, Plaintiff seeks compensatory and punitive damages.

                                           II. STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466


                                                    2
  Case 3:20-cv-00593-DJH Document 13 Filed 12/07/20 Page 3 of 7 PageID #: 56




(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Id. (quoting Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th

Cir. 1995)). Although this Court recognizes that pro se pleadings are to be held to a less

stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519,

520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be

‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                         III. ANALYSIS

                    A. Eighth Amendment claims against the municipality

       Plaintiff sues “[LMDC] and Staff” and all of the individually named Defendants in their

official capacities only. However, LMDC is not a “person” subject to suit under § 1983 because

municipal departments, such as jails, are not suable under § 1983. Marbry v. Corr. Med. Servs.,

No. 99-6706, 2000 U.S. App. LEXIS 28072, at *5 (6th Cir. Nov. 6, 2000) (holding that a jail is

not an entity subject to suit under § 1983). In this situation, Louisville Metro Government is the

proper defendant. Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502, 503 (W.D. Ky. 1990).

Further, Louisville Metro Government is a “person” for purposes of § 1983. See Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978). The Court therefore will construe

the claim against “[LMDC] and Staff” as a claim brought against Louisville Metro Government.

       Moreover, “[o]fficial-capacity suits . . . ‘generally represent [] another way of pleading an

action against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159,

165 (1985) (quoting Monell, 436 U.S. at 690 n.55). Suing employees in their official capacities

is the equivalent of suing their employer. Lambert v. Hartman, 517 F.3d 433, 439-40 (6th Cir.

2008); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994); Smallwood v. Jefferson Cty.


                                                  3
  Case 3:20-cv-00593-DJH Document 13 Filed 12/07/20 Page 4 of 7 PageID #: 57




Gov’t, 743 F. Supp. at 503. Therefore, the Court construes Plaintiff’s official-capacity claims

against Defendants as brought against their employer, Louisville Metro Government.

       Upon review, the Court will allow Plaintiff’s claim under the Eighth Amendment to

proceed against Louisville Metro Government. The Court will direct the Clerk of Court to add

Louisville Metro Government as a Defendant in the docket sheet.

       The official-capacity claims against Defendants Smith, Reese, Rawlings, Clark, Baker,

and Troutman will be dismissed as redundant to the continuing claim against Defendant

Louisville Metro Government. See Smith v. Brevard Cty., 461 F. Supp. 2d 1243, 1251 (M.D.

Fla. 2006) (dismissing claims against individuals sued in their official capacities as redundant

where their employer was also named as a defendant); Smith v. Bd. of Cty. Comm’rs of Cty. of

Lyon, 216 F. Supp. 2d 1209, 1219-20 (D. Kan. 2002) (same).

       In addition, Plaintiff’s claim for punitive damages must also be dismissed because “a

municipality is immune from punitive damages under 42 U.S.C. § 1983.” City of Newport v.

Fact Concerts, Inc., 453 U.S. 247, 271 (1981); see also Center for Bio-Ethical Reform, Inc. v.

City of Springboro, 477 F.3d 807, 818-19 (6th Cir. 2007) (“[T]he district court found the

municipalities immune to punitive damages claims and properly granted summary judgment on

Plaintiffs’ claims for punitive damages against Defendants Springboro and Clearcreek on that

basis.”). Therefore, Plaintiff’s claim for punitive damages is also subject to dismissal.

       However, before dismissing the punitive-damages claim on this basis, the Court will

allow Plaintiff to file an amended complaint suing Defendant Smith in his individual capacity.

See LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) a district court

can allow a plaintiff to amend his complaint even when the complaint is subject to dismissal

under the PLRA [Prison Litigation Reform Act].”).


                                                 4
  Case 3:20-cv-00593-DJH Document 13 Filed 12/07/20 Page 5 of 7 PageID #: 58




        Plaintiff’s allegations against all of the other individually named Defendants appear to be

based on their supervisory authority only. Under § 1983, “[g]overnment officials may not be

held liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior.” Ashcroft v. Iqbal, 556 U.S. at 676; see also Bellamy v. Bradley, 729 F.2d 416, 421

(6th Cir. 1984) (“Section 1983 liability will not be imposed solely upon the basis of respondeat

superior.”). Rather, a plaintiff must “plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. at

676. Therefore, Plaintiff need not amend his complaint to sue the other Defendants in their

individual capacities.

                                         B. Other claims

        Plaintiff also alleges a violation of the Fifth Amendment. However, he fails to explain

how the Fifth Amendment applies to his claims. Based on the facts alleged, the Court does not

find that Plaintiff has a cognizable Fifth Amendment claim. Specifically, the Court notes that to

the extent Plaintiff is attempting to rely on the Due Process Clause of the Fifth Amendment, it

circumscribes only the actions of the federal government. See, e.g., Sturgell v. Creasy, 640 F.2d

843, 850 (6th Cir. 1981); Walker v. Hughes, 558 F.2d 1247, 1257 (6th Cir. 1977). Here, the

actions of federal officials are not at issue, and the Court will dismiss the Fifth Amendment

claims for failure to state a claim.

        Moreover, although Plaintiff alleges a Fourteenth Amendment violation, because he was

a convicted inmate at the time of the alleged incident, the Eighth Amendment, not the Fourteenth

Amendment, applies to his claims. See Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018)

(“The Eighth Amendment provides an inmate the right to be free from cruel and unusual




                                                 5
  Case 3:20-cv-00593-DJH Document 13 Filed 12/07/20 Page 6 of 7 PageID #: 59




punishment. The Due Process Clause of the Fourteenth Amendment provides the same

protections to pretrial detainees.”).

        Therefore, Plaintiff’s claims under the Fifth and Fourteenth Amendments will be

dismissed for failure to state a claim upon which relief may be granted.

        Plaintiff also alleges violation of LMDC policy. However, failure of prison officials to

follow institutional procedures or policies does not give rise to a constitutional claim. Sandin v.

Conner, 515 U.S. 472, 481-82 (1995); Smith v. City of Salem, Ohio, 378 F.3d 566, 578 (6th Cir.

2004) (“[S]tate law, by itself, cannot be the basis for a federal constitutional violation.”);

Rimmer-Bey v. Brown, 62 F.3d 789, 791 (6th Cir. 1995) (rejecting inmate’s argument that prison

failed to follow Michigan prison regulations in putting him in segregation).

        Therefore, Plaintiff’s claim based on violation of LMDC policy must also be dismissed

for failure to state a claim upon which relief may be granted.

                                            IV. ORDER

        For the reasons set forth herein, and the Court being otherwise sufficiently advised,

        IT IS ORDERED that the claim against “[LMDC] and Staff” and the official-capacity

claims against Defendants Smith, Reese, Rawlings, Clark, Baker, and Troutman are

DISMISSED as redundant to the continuing claim against Louisville Metro Government.

        IT IS ORDERED that Plaintiff’s claims alleging violations of the Fifth and Fourteenth

Amendments and violation of LMDC policy are dismissed for failure to state a claim upon which

relief may be granted.

        IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file an amended complaint suing Defendant

Smith in his individual capacity. The Clerk of Court is DIRECTED to place this case number


                                                   6
  Case 3:20-cv-00593-DJH Document 13 Filed 12/07/20 Page 7 of 7 PageID #: 60




and word “Amended” on page 2 of Plaintiff’s § 1983 complaint form (DN 1) and send it to

Plaintiff for his use.

        Plaintiff will enter a Service and Scheduling Order after Plaintiff files an amended

complaint or after the 30-day period expires.

        Plaintiff is WARNED that should he fail to file an amended complaint within

30 days, the Court will enter an order dismissing Plaintiff’s claim for punitive damages.

Date:   December 4, 2020




cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4415.010




                                                 7
